Citation Nr: 0902482	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-08 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 1999, 
for the assignment of a 70 percent disability evaluation for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 1, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Jenny Y. Twyford


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted entitlement to TDIU 
and assigned an effective date of March 1, 1999.  By that 
same rating action, the RO increased the veteran's PTSD 
rating from 50 to 70 percent, effective from March 1, 1999.  
The veteran disagreed with the effective date of March 1, 
1999, for both the grant of TDIU and the assignment of a 70 
percent disability evaluation for PTSD, and this appeal 
ensued.  These issues were previously remanded by the Board 
in February 2005 in order to ensure that the veteran received 
the due process to which he is entitled under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
provided notice pursuant to the VCAA in April 2005 and March 
2006 for his claims on appeal.  As such, the Board finds that 
VA has substantially complied with the Board's February 2005 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

Additionally, on remand, an earlier effective date of October 
1, 1998, was awarded for entitlement of TDIU.  In a December 
2006 decision, the Board granted an earlier effective date of 
January 20, 1999, for the assignment of 70 percent evaluation 
for PTSD but denied entitlement to an earlier effective date 
for TDIU.  Subsequently, the veteran appealed the Board's 
December 2006 decision to the Court and in an Order dated in 
May 2008, the Court ordered that the motion for remand be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  The case has now returned to the Board.

The issue of entitlement to an earlier effective date for 
TDIU is REMANDED to the Director, Compensation and Pension 
Services via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A September 4, 1997, psychological report from a VA Vet 
Center pertaining to the veteran's service-connected PTSD was 
received by the RO in February 1998.

3.  It was factually ascertainable as of September 4, 1997, 
that the criteria for a 70 percent rating for PTSD were met.  

4.  The September 4, 1997, psychological report 
constructively was received within the appeal period of a 
September 1996 rating decision that denied an increased 
rating for PTSD; notice of the September 1996 rating decision 
was sent in October 1996.

5.  The claim for an increased disability rating from which 
the September 1996 rating decision arose was received in 
August 1996 at which time the veteran was hospitalized at a 
VAMC for PTSD and received a temporary total rating under 
38 C.F.R. § 4.29; he was discharged from the VAMC in 
September 1996.


CONCLUSION OF LAW

The requirements for an effective date of October 1, 1996, 
for the assignment of a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 5110(b)(2) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.157(b)(1), 3.400(o)(2), (q) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the veteran was provided a notice of what was 
necessary to establish an earlier effective date for a 70 
percent rating for PTSD in April 2005 as well as notice that 
complies with Dingess in March 2006.  Thereafter, the claim 
was readjudicated in a December 2005 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In any event, 
the Board notes that the veteran is represented by an 
attorney who has made arguments on the issues and this matter 
is currently before the Board per Joint Motion.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA 
notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that duty to notify has been met.  

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim for an earlier effective date.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


PRELIMINARY NOTE

As indicated on the first page of this decision, this appeal 
concerns the determination of the proper effective dates for 
awards of VA compensation benefits for PTSD and TDIU.  Under 
the law governing effective dates for such awards, "the date 
of receipt" by VA of an application or claim for 
compensation benefits is a factor of considerable importance 
in determining the proper effective date for awards of those 
benefits.  38 U.S.C.A. § 5110(a).  Therefore, the 
determination of an effective date, generally speaking, 
requires an examination of when claims for those benefits 
were received by setting forth, in chronological order, when 
VA received such claims or when VA received statements or 
items of evidence which reasonably should have been construed 
as "claims" for those benefits, as that term is defined 
under laws and regulations pertinent to the particular type 
of benefits sought.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.1(p), (r), 3.155, 3.157(b).  Therefore, in the Background 
section of its decision, the Board sets forth that 
chronology.  

However, this case is complicated by the fact that other 
disability compensation benefits, not the subject of this 
appeal, which were granted recently by VA in December 2005, 
were made effective retroactively over a period of time that 
spanned more than a decade, and the allowance of those 
benefits affected, retroactively, the veteran's combined 
disability rating for compensation purposes, and that 
combined rating is one factor relevant to the determination 
of a proper effective date for TDIU.  See 38 C.F.R. 
§§ 4.16(a), 4.25.  Therefore, the Board has included in 
brackets ("[]") below information about the retroactive 
award of those disability compensation benefits.

In addition, the Board notes that the schedular rating for 
PTSD was reduced from 70 percent to 50 percent disabling, 
effective July 1, 2003, in an April 2003 rating decision 
which is not the subject of this appeal and does not concern 
the question before the Board as to whether a date earlier 
than March 1, 1999, is warranted for the 70 percent rating 
for PTSD because that date may be determined without regard 
to subsequent reductions.  Cf. Parker v. Brown, 7 Vet. App. 
116, 118 (1994) (holding that disability is related to claim 
for a total disability rating based on individual 
unemployability but not necessarily inextricably so); Holland 
v. Brown, 6 Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994); see also Kellar v. Brown, 6 Vet. App. 
157, 160 (1994) (claim for increased rating of chronic 
lumbosacral strain was not "inextricably intertwined" with 
service connection claim for urinary incontinence because 
each condition was evaluated under different code and 
symptoms pertinent to evaluation of each condition under 
relevant code differed).  Similarly, termination of TDIU was 
proposed in the same April 2003 rating decision, but the 
proposed termination does not appear to have been effectuated 
by the RO.  The Board does not have jurisdiction of this 
matter.  
BACKGROUND

Service connection for PTSD was granted in a May 1989 
decision by the Board.  In implementing the Board's decision 
in a June 1989 rating decision, the RO assigned a 30 percent 
disability rating.  At the time this rating was assigned, 
service connection was also in effect for other disabilities, 
namely, a shell fragment wound of the right flank, rated as 
20 percent disabling, and a shell fragment wound of the right 
forearm, rated as 10 percent disabling.  When the RO assigned 
the 30 percent rating for PTSD, the veteran's combined rating 
for compensation purposes was 50 percent.  38 C.F.R. § 4.25.  

In rating decisions dated in October 1989, April 1991, 
September 1992, and August 1994, the RO adjudicated claims 
for an increased disability rating for PTSD and continued the 
30 percent rating in each of those decisions.  In the August 
1994 rating decision, the RO also denied a claim for service 
connection for impotence.  There having been no change in a 
disability rating for any service-connected conditions, the 
veteran's combined rating for compensation purposes remained 
at 50 percent disabling.  38 C.F.R. § 4.25.  The veteran did 
not appeal these decisions to the Board, and they are final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.

[In a December 2005 rating decision, which is not the subject 
of this appeal to the Board, the RO granted service 
connection for type II diabetes mellitus with impotence and 
assigned a disability rating of 20 percent for that disorder 
effective from February 15, 1994.  See Nehmer v. United 
States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. U.S. Dep't of Veterans Affairs, 32 F. 
Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).  This decision had 
the effect of changing the veteran's combined rating for 
compensation purposes retroactively from 50 percent to 60 
percent disabling, effective from February 15, 1994.]

The veteran claimed an increased rating for PTSD in September 
1996.  The RO denied the claim in a rating decision dated in 
September 1996.  The veteran perfected an appeal to the Board 
of this decision in November 1996.  In his substantive 
appeal, dated November 20, 1996, the veteran contended that 
his PTSD had gotten worse since 1985 and that he felt his 
condition warranted a 100 percent disability rating.  He also 
alleged that VA had not obtained all his treatment records 
and that he had been unable to obtain employment due to this 
condition. 

In October 1996, the RO had received an application form from 
the veteran for TDIU along with a statement from him, dated 
October 24, 1996, that he had been unable to work since 1984 
because of his service-connected disabilities including PTSD.  
In a November 1996 rating decision, the RO denied TDIU, 
noting that the veteran's combined rating of 50 percent did 
not meet the requirements for TDIU under 38 C.F.R. § 4.16(a) 
and that there were no exceptional factors in the case 
warranting referral to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  The veteran was notified of this 
decision in November 1996, he did not appeal it, and it is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.

With regard to the appeal of the disability rating for PTSD, 
a supplemental statement of the case (SSOC) was issued in 
November 1996 in which the RO continued the 30 percent rating 
for PTSD.  

In June 1997, the RO received a statement from the veteran 
requesting a temporary total rating under 38 C.F.R. § 4.29 
for a period of hospitalization beginning in April 1997 for 
service-connected PTSD.  Shortly thereafter, the RO received 
the report of hospitalization in a VAMC from April to May 
1997.  In a June 1997 rating decision, the RO awarded a 
temporary total rating under 38 C.F.R. § 4.29 for the period 
of hospitalization from April to May 1997.  

In December 1997, the RO issued an SSOC continuing the 30 
percent disability rating for PTSD based on its review of the 
April-May 1997 report of hospitalization and based on an 
August 1998 VA examination report.  (Under VA regulations, 
receipt of a report of examination or hospitalization by VA 
is considered an informal claim for an increased rating for 
the service-connected disability to which the report of 
hospitalization pertains.  38 C.F.R. § 3.157(b)).  

In January 1998, the veteran withdrew his appeal of the 30 
percent rating for PTSD.  (He also stated that he was 
withdrawing his appeal of his claim for TDIU, but that issue 
was not on appeal.)  He stated that at a later date he might 
decide to reopen his claim for an increased rating.  38 
C.F.R. §§ 20.204(c).

In February 1998, the Board referred to the RO two documents 
which had been received by the Board.  One was a report of a 
psychological evaluation, dated September 4, 1997administered 
to the veteran by a licensed psychologist, J. T., Ph.D., from 
a VA Vet Center.  The other was a letter, dated in December 
1997, from the same psychologist summarizing the results of 
the September 1997 evaluation.

In September 1998, the RO received a report from a VAMC 
pertaining to a period of hospitalization of the veteran from 
August 1998 to September 1998 for treatment for PTSD.

Also in September 1998, the RO received a statement from the 
veteran, dated September 4, 1998, requesting that he "be 
considered for the greater benefit Improved Pension" and 
"[a]fter that service connection issue."  (If a veteran is 
permanently and totally disabled and otherwise entitled to 
pension, VA will award that benefit if such award would 
provide a greater monetary benefit to the veteran than he 
receives in service-connected compensation.  38 C.F.R. 
§ 3.151.)  He then stated, "I request that my claim be 
amended to include diabetes."  The RO also received another 
copy of the psychological evaluation, dated September 4, 
1997, administered by psychologist, J. T., with a covering 
letter from J.T., dated July 16, 1998, in which J.T. stated 
that the veteran's diagnosis was PTSD and that he was 
"disabled from any sort of gainful employment."

In October 1998, the RO received a claim for "Paragraph 29 
benefits" submitted on the veteran's behalf by his 
representative.  ("Paragraph 29 benefits" refers to a 
temporary total rating based on a period of hospitalization 
for a service-connected condition under 38 C.F.R. § 4.29.)  
In support of this claim, the RO received copies of two 
reports of inpatient care at a VAMC that were already of 
record, one from April to May 1997 and the other from August 
to September 1998.  
In December 1998, the veteran underwent a VA general medical 
examination and VA Muscles and PTSD examinations, the reports 
of which are in the claims file.  These examinations were 
arranged because the RO construed the veteran's request in 
September 1998 that he "be considered for the greater 
benefit Improved Pension" and "[a]fter that service 
connection issue" as a claim for increase in each of his 
service-connected disabilities, i.e., PTSD and the two shell 
fragment wounds.  

In a December 1998 rating decision, the RO granted a 
temporary total rating for the period of hospitalization from 
August to September 1998 and listed only this report on the 
rating decision under "Evidence".  (As noted above, the 
April-May 1997 report had previously been received by the RO 
in June 1997, and in the June 1997 rating decision, a 
temporary total rating under section 4.29 had been granted, 
and the 30 percent rating for PTSD continued.)  The RO 
restored the 30 percent disability rating for PTSD following 
the period of hospitalization effective from October 1, 1998.  
The RO notified the veteran of the December 1998 rating 
decision in January 1999.  In its December 1998 rating 
decision, the RO did not list under "Evidence" or otherwise 
refer to the September 4, 1997, psychological evaluation from 
the VA psychologist, J.T.

Shortly after issuing the December 1998 rating decision, the 
RO received a report of hospitalization in a VAMC for the 
period January to February 1999 for treatment for 
service-connected PTSD.  In an August 1999 rating decision, 
the RO adjudicated the claim for benefits received from the 
veteran in September 1998 including the claim for service 
connection for "diabetes."  In this rating decision, the RO 
granted a temporary total rating for the January-February 
1999 period of hospitalization for PTSD and granted an 
increased rating of 50 percent for that disability following 
the period of previous inpatient care from August-September 
1998 or effective from October 1, 1998.  The RO denied 
increased disability ratings for the shell fragment wounds 
and denied service connection for diabetes mellitus.  As a 
result of the increased rating for PTSD, the veteran's 
combined rating for compensation purposes increased to 60 
percent disabling effective October 1, 1998.  [After the RO 
granted a 20 percent rating for Type II diabetes mellitus 
retroactively in its December 2005 rating decision, the 
veteran's combined rating was 70 percent from October 1, 
1998.]  In its August 1999 rating decision, the RO did not 
list under "Evidence" or otherwise refer to the September 
4, 1997, psychological evaluation from the VA psychologist, 
J.T.

In November 1999, the veteran initiated an appeal of part of 
the August 1999 rating decision by filing a notice of 
disagreement with the 50 percent rating assigned for PTSD.  
The RO issued a statement of the case on this issue in 
December 1999, but the veteran did not perfect an appeal of 
this issue to the Board by filing a substantive appeal either 
within sixty days of the issuance of the statement of the 
case or within one year of the issuance of the August 1999 
rating decision as required by VA regulations to perfect an 
appeal to the Board.  38 C.F.R. § 20.302.

In December 1999, the RO received a VA report of 
hospitalization for PTSD from November to December 1999.  In 
response to this informal claim for increase, the RO, in a 
December 1999 rating decision, granted a temporary total 
rating for the period of hospitalization and continued the 50 
percent disability rating for PTSD.  The RO issued an SSOC on 
the issue of an increased disability rating for PTSD in 
December 1999.  In neither the December 1999 rating decision 
nor the December SSOC did the RO did list under "Evidence" 
or otherwise refer to the September 4, 1997, psychological 
evaluation from the VA psychologist, J.T.

In February 2000, the veteran submitted a claim for an 
increased disability rating for PTSD and a claim for TDIU.  
After development of the evidence, the RO adjudicated these 
claims in a January 2001 rating decision in which it granted 
an increased rating to 70 percent for PTSD, effective March 
1, 1999, which in turn increased the veteran's combined 
disability rating to 80 percent.  The RO granted TDIU 
effective the same date, March 1, 1999.  The veteran appealed 
the effective date of March 1, 1999, for both the PTSD rating 
and TDIU to the Board, and this is the rating decision that 
is the subject of this appeal.  

In its January 2001 rating decision, the RO noted under 
"Evidence" the July 16, 1998, letter from J.T., the Vet 
Center psychologist, which letter had been submitted with a 
copy of the September 4, 1997, psychological evaluation.

The veteran's PTSD rating was subsequently reduced to 50 
percent, effective July 1, 2003, in a rating decision dated 
in April 2003; that reduction is not on appeal here.  Because 
the reduction of the veteran's PTSD award to 50 percent 
reduced his combined rating to 60 percent from July 1, 2003, 
the RO also proposed termination of the veteran's TDIU 
because the schedular criteria for award of TDIU were no 
longer met under 38 C.F.R. § 4.16(a).  

However, the veteran's TDIU award does not appear to have 
been terminated.  Instead, in a December 2005 rating 
decision, the RO awarded service connection for diabetes 
mellitus, type II, rated as 20 percent disabling, effective 
from February 1, 1994.  This retroactive award resulted in a 
70 percent combined disability rating as of October 1, 1998, 
the effective date that the veteran's PTSD rating was 
increased to 50 percent.  Thus, the criteria for an award of 
TDIU under 38 C.F.R. § 4.16(a) were met, effective October 1, 
1998.  Accordingly, the RO granted an earlier effective date 
of October 1, 1998, for TDIU.


LAW AND ANALYSIS

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. 
Gober, 10 Vet. App. 511 (1997).

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence established that the increase in the 
degree of disability had occurred.  That section was intended 
to be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization will 
be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157(b).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1).

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of VA as to conclusions 
based on the evidence on fail at the time VA issues written 
notification of that decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in sections 3.105 and 3.2600 of VA 
regulations.  38 C.F.R. § 3.104(a).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A 
finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160(d).

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
Where a claim is granted based on new and material evidence 
received within an appeal period or prior to an appellate 
decision, the effective date shall be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q).


1.  Entitlement to an effective date prior to March 1, 1999, 
for the assignment of a 70 percent disability evaluation for 
post traumatic stress disorder (PTSD).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that October 
1, 1996, is the correct date for the grant of the 70 percent 
disability evaluation for PTSD.  Concerning this, the Board 
notes first that the September 4, 1997, psychological 
evaluation of VA Vet Center psychologist J.T. was an informal 
claim for an increased rating for PTSD under section 
3.157(b)(1) because it constituted a report of examination by 
VA and it pertained to a disability for which "a formal 
claim for compensation . . . had been allowed" in 1989, 
i.e., PTSD.  38 C.F.R. § 3.157(b)(1).

Because such reports not only constitute informal "claims" 
but also function as items of evidence in themselves, the 
inquiry as to whether an effective date may be established 
based on the date of this examination report also involves 
reviewing the content of the report to see if it can be 
factually ascertained from it that the requisite increase in 
disability occurred.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997).  Regarding this, the Board notes that, under the VA 
Schedule for Rating Disabilities, a 70 percent rating for 
PTSD is for consideration where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, and family relationships, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In the September 4, 1997, psychological evaluation, J.T. 
noted that the veteran appeared unkempt, dirty, and had a bad 
body odor, and so the Board notes that there was neglect of 
personal appearance and hygiene.  In addition, J.T. noted 
that the veteran's speech was variable but mostly pressured, 
and he was often circumstantial and not well organized.  He 
would not stay focused very long on one area of discussion 
and went back and forth in describing incidents that were 
years apart.  Thought blocking and vagueness were present.  
The Board notes that this description of the veteran's speech 
is consistent with speech that is intermittently illogical, 
obscure, or irrelevant.

Further, the veteran reported that suicide was a daily 
thought, and he had recently made an attempt.  He reported 
that the gun did not fire when he pulled the trigger.  While 
oriented to time, person, and place, the veteran's memory was 
poor as was his abstract thinking and judgment.  J.T. 
characterized the veteran's symptoms as severe and assigned a 
GAF score of 25.  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  Therefore, the 
Board concludes that it was factually ascertainable based on 
the September 1997 Vet Center psychiatric report that the 
veteran's PTSD met the criteria for 70 percent disabling 
effective September 4, 1997.  38 C.F.R. §§ 3.157(b)(1); 
3.400(o)(2); see also VAOGCPREC 12-98. 

In so concluding, the Board notes that, although final rating 
decisions were issued after the September 1997 date of this 
report, none of those rating decisions considered the report.  
Neither the December 1998 nor the August 1999 rating decision 
reflected that the report had been reviewed by the RO.  
Therefore, the Board concludes that this September 1997 
informal claim for increase was not the subject of a final 
adjudication and remained a pending claim until the RO 
considered it in its January 2001 rating decision granting a 
70 percent rating and assigning the effective date which is 
the subject of this appeal.  38 C.F.R. § 3.160(c), (d).

The Board notes that the RO first received the September 1997 
report in February 1998 when the Board forwarded it to the 
RO.  Based on the date of receipt in February 1998, the 
report cannot be considered new and material evidence 
received in the appeal period of a rating decision because no 
rating decision had been issued between February 1997 and 
February 1998.  

Rather, the veteran had withdrawn his appeal of the September 
1996 rating decision a month earlier in January 1998 and 
thereby rendered that rating decision final.  Moreover, the 
December 1997 SSOC which continued the 30 percent rating for 
PTSD was not an appealable "decision" but rather a 
procedural document issued during the appeal of the September 
1996 rating decision because additional evidence had been 
received pertaining to that appeal.  38 C.F.R. § 19.31 (SSOC 
is a document prepared by the agency of original jurisdiction 
to inform the appellant of any material changes in, or 
additions to, the information in an SOC or any prior SSOC); 
see, generally, 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 20.202, 20.302, 20.303; cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377 (2006) (seeing no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or an SOC).  Accordingly, that procedural document 
was merely an extension of the September 1996 rating 
decision, the appeal of which was withdrawn, and cannot serve 
as a "decision" for which evidence might be received in an 
appeal period for the purposes of considering an earlier 
effective date.  38 C.F.R. §§ 3.156(b), 3.400(q).

Moreover, the Board notes that the veteran could not have 
reinstated that appeal at that point because his withdrawal 
was filed in January 1998, after the one-year appeal period 
for appealing the September 1996 decision had expired.  
Appeals withdrawn can only be reinstated by the filing of a 
new notice of disagreement and a new substantive appeal, 
provided such filings would be timely under the rules for 
filing an appeal if the appeal had not been withdrawn.  See 
38 C.F.R. § 20.204(c).  The veteran could not have, in this 
case, filed a new NOD or new substantive appeal that would 
have been timely with the September 1996 decision.  
Furthermore, filing additional evidence within an appeal 
period does not extend the time for filing an appeal.  
38 C.F.R. § 20.304.  Accordingly, the filing of additional 
evidence cannot reinstate an appeal that has been withdrawn.

However, the Board has also considered whether the September 
4, 1997, psychological report may be considered as new and 
material evidence submitted within the appeal of the 
September 1996 rating decision under 38 C.F.R. § 3.156(b) 
based on the date of the report itself, i.e., September 1997, 
rather than the date it was received by the RO from the 
Board, i.e., February 1998.  After 1992, documents and items 
of evidence generated by VA are considered constructively 
before VA adjudicators when they render decisions on claims 
to which that evidence relates.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Because the veteran was notified of the September 
1996 rating decision in October 1996, the Board concludes 
that the September 1997 report constituted new and material 
evidence submitted within the appeal of the September 1996 
rating decision under 38 C.F.R. § 3.156(b) based on the date 
of the report itself.  

Moreover, the Board has reviewed the content of this report, 
as described above, and has determined that it is factually 
ascertainable from it that an increase in disability of the 
service-connected PTSD to 70 percent is shown by this report.  
38 C.F.R. § 3.400(o)(2).  Thus, under section 3.156(b), this 
evidence constituted new and material evidence constructively 
received during the appeal period of the September 1996 
rating decision.  

Pursuant to 38 C.F.R. § 3.156(b), when new and material 
evidence is submitted during the one-year appeal period 
following notification of a decision, the finality of that 
decision is abated, thereby leaving the claim which had been 
the subject of its adjudication "pending", and section 
3.156(b) also states that the new and material evidence 
should be considered as having been filed in connection with 
that pending claim, as opposed to having been filed with a 
new claim.  This concept is reiterated in 38 C.F.R. 
§ 3.400(q), which notes that the effective date will be as 
though the former decision had not been rendered.  Cf. 
VAOPGCPREC 12-98 at para. 12 (Sept. 23, 1998) (indicating 
that the provision of section 3.400(q)(1)(i) (now 
3.400(q)(1)) that the effective date "will be as though the 
former decision had not been rendered" results in the former 
decision being a "nullity").

If the September 1996 rating decision is rendered a 
"nullity", the question now to be considered is what 
effective date should be set with regard to the 70 percent 
rating and what other evidence may be reviewed in determining 
this date.  The Board concludes that it must look to the date 
of claim from which the September 1996 rating decision arose 
and all evidence pertinent to that claim for an increased 
rating for PTSD.  In this regard, the Board notes that, as 
shown under "Jurisdiction" in the September 1996 rating 
decision, the decision arose from a claim for increase 
received on August 14, 1996.  This date is the date of 
receipt of a statement from the veteran informing the RO that 
he had been admitted for treatment at a VAMC on August 8, 
1996.

The report from this period of hospitalization from August to 
September 1996 is of record as are other items of evidence 
which are dated earlier than the September 1997 Vet Center 
psychological evaluation including the April to May 1997 VAMC 
report, a June 1997 VA outpatient record, and an August 1997 
VA examination report.  Some portions of these items of 
evidence indicate that the veteran's degree of disability 
more nearly approximated the degree of disability warranted 
for a 70 percent rating while other portions indicate a 
lesser degree of disability.  38 C.F.R. § 4.7.  For example, 
the August to September 1996 report is incomplete in that the 
veteran was discharged irregularly on September 9, 1996, 
after an altercation with another veteran.  Mental status 
examination admission had showed a labile affect with 
dysphoric mood with no suicidal or homicidal ideation.  
Moreover, despite the veteran nearly having an altercation 
with another veteran, he was able to leave the area before a 
fight ensued, and, at the time of discharge, it was noted 
that he had improved in affect and insight.  The April to May 
1997 report, however, was somewhat internally inconsistent in 
its findings because mental status examination reflected that 
the veteran was alert, oriented times three, and in good 
contact with his environment; his judgment and insight were 
fair; speech was regular in rate and rhythm, coherent and 
goal directed; affect and mood appeared depressed; and he was 
not suicidal or homicidal; yet a GAF designation of 42-50 was 
assigned, indicating serious symptoms.  

The June 1997 outpatient VA record is essentially a summary 
of the veteran's inpatient hospitalization for PTSD between 
April 21, 1997, and May 23, 1997.  The record includes a 
summary of the issues the veteran addressed during that 
hospitalization regarding his Vietnam experiences but did not 
comment as to his then state of functioning.  As such, it was 
not factually ascertainable based on the June 1997 VA record 
that the veteran's PTSD met the criteria for 70 percent 
disabling. 

The August 1997 VA examination was more consistent with the 
September 1997 Vet Center report.  The veteran's hygiene was 
described as unkempt and ungroomed with dirty jeans.  He was 
cynical and angry and avoided eye contact and used foul 
language.  The GAF score was 51, again for some serious 
symptoms.

The Board concludes that it is not clear from these items of 
evidence exactly when the increase in disability occurred.  
38 C.F.R. § 3.400(o)(2).  While the mental status examination 
on the August to September 1996 does not reflect symptoms 
comparable with the criteria for the 70 percent rating, that 
report is incomplete due to an irregular discharge.  The 
other reports do provide a GAF score that corresponds with 
the 70 percent rating.  Because it cannot be factually 
ascertained with certainty when the increase in disability to 
70 percent occurred, the regulations require that the Board 
assign the date of claim as the effective date.  38 C.F.R. 
§ 3.400(o)(2). 

However, that date is either August 9, 1996, the date of 
admission to the VAMC, because that is an informal claim for 
increase, or August 14, 1996, the date of the statement from 
the veteran which was construed as a claim for an increased 
disability rating for PTSD, and neither of those dates is 
appropriate for a 70 percent rating because the veteran was 
at that time in receipt of a temporary total rating under 
38 C.F.R. § 4.29 for the period of hospitalization.  
Accordingly, Board will assign October 1, 1996, the first day 
of the month after the August to September 1996 period of 
hospitalization for which the veteran was awarded a temporary 
total rating under 38 C.F.R. § 4.29, as the proper effective 
date for the increased disability rating of 70 percent for 
service-connected PTSD.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.156(b), 3.400(o)(2), (q).

Finally, the Board notes that there is no item of evidence 
dated earlier than October 1, 1996, that the Board might 
consider in conjunction with the claim for an earlier 
effective date for the 70 percent rating for PTSD.  
Concerning this, the Board notes that no claims or items of 
evidence that might be construed as a claim for an increase 
were received between the August 1994 rating decision, and 
the claim submitted for increase in August 1996.  


ORDER

Entitlement to an effective date of October 1, 1996, for the 
assignment of a 70 percent rating for PTSD is granted.  


REMAND

2.  Entitlement to an effective date prior to October 1, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  Other than temporarily, the veteran has never 
been rated as 100 percent disabled based on the application 
of schedular criteria.
The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  

A claim for TDIU is an application for increased compensation 
within the meaning of the statute because the claimant is 
attempting to show that his service-connected disability has 
worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The May 2008 joint remand specifically instructed the Board 
to discuss whether the veteran's statements dated in October 
24, 1996, and November 20, 1996, and a July 16, 1998, letter 
written by J.T. were claims for TDIU.  The Board finds that 
all three are claims for TDIU but will focus on the October 
and November 1996 statements as they are dated earlier in 
time.  In October 1996, the veteran indicated that he had 
been unable to work since 1984 due to his service-connected 
PTSD, right flank, and right forearm disabilities.  This 
claim was denied in a November 1996 rating decision which 
found that the veteran was unable to secure or follow a 
substantially gainful occupation, did not meet the schedular 
requirements under 38 C.F.R. § 4.16(a), and that extra-
schedular consideration was not warranted under 38 C.F.R. 
§ 4.16(b) because there were no exceptional factors or 
circumstances associated with the veteran's disablement.  

In a Form 9 received by VA in November 22, 1996, (but 
identified by the Joint Motion as the November 20, 1996, 
communication from the veteran) the veteran again indicated 
that he was unable to work due to his PTSD.  Thus, he 
submitted another claim for TDIU.  38 C.F.R. § 3.1(p).  As 
reflected above, the Board has determined that October 1, 
1996, is the correct effective date for the grant of a 70 
percent disabling evaluation for PTSD.  

Consequently, as of October 1, 1996, the veteran met the 
schedular criteria under 38 C.F.R. § 4.16(a) for 
consideration for TDIU as he had a disability rated at 70 
percent.  Before October 1, 1996, the veteran did not have 
one service-connected disability rated as 60 percent 
disabling, nor did he have at least one service-connected 
disability rated at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  As such, he did not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a) until October 
1, 1996.  

However, the Joint Remand also instructed the Board to 
discuss whether evidence prior to October 1, 1998, would 
support extra-schedular consideration under the subjective 
criteria 38 C.F.R. § 4.16(b).  Now such consideration on 
remand should include the time prior to October 1, 1996, in 
light of the Board's decision on the effective date for the 
70 percent rating for PTSD.

In this case, the veteran contended that he has not worked 
since 1984.  Section 4.16(b) provides that the rating board 
shall consider the veteran's employment history, educational 
and vocational attainment, and all other factors having a 
bearing on the issue.  In addition, the Board notes that in 
an August 2005 Deferred Rating, the RO noted that the veteran 
"might be entitled to earlier effective date if social 
security claim was made on joint VA/SSA application form."  
See 38 C.F.R. § 3.153.  In this regard, the RO sent a letter 
in September 2005 to SSA inquiring about the veteran's 
benefits from that agency.  However, no evidence of a 
response is in the file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ascertain whether a 
response to the RO's September 2005 letter 
to SSA was received.  See 38 C.F.R. 
§ 3.153.  If not the RO should send 
another inquiry to that agency.  Once a 
response is received the RO should review 
this information in conjunction with the 
veteran's claim for an earlier effective 
date for TDIU.

2.  The AMC/RO should readjudicate the 
claim for an effective date for TDIU 
earlier than October 1, 1998, in light of 
the Board's decision to grant an earlier 
effective date of October 1, 1996, for the 
70 percent rating for PTSD, and in light 
of the any further development of evidence 
pertinent to this claim, including the 
development ordered in #1 above.  The 
claim for an earlier effective date for 
TDIU should be considered under 38 C.F.R. 
§ 3.400(o) with consideration of both 
subsection (a) and subsection (b) of 
38 C.F.R. § 4.16.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board and by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


